        Case 3:18-cr-00319-MO         Document 122       Filed 02/05/19      Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
STEVEN T. MYGRANT, OSB #031293
Assistant United States Attorney
Steven.Mygrant@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:18-cr-00319-JO

              v.                                    NOTICE OF APPEARANCE

MARK LEROY DENCKLAU et al.,

              Defendants.


       Please be advised that Steven T. Mygrant, Assistant United States Attorney for the

District of Oregon, shall be added as co-counsel in the above referenced case. Please send any

relevant notices to AUSA Steven.Mygrant@usdoj.gov.

Dated: February 5, 2019                             Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney


                                                    s/ Steven T. Mygrant
                                                    STEVEN T. MYGRANT, OSB # 031293
                                                    Assistant United States Attorney


Notice of Appearance                                                                        Page 1
                                                                                   Revised March 2018
